Citation Nr: 1024810	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-17 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling. 

4.	Entitlement to an increased rating for peripheral 
neuropathy, right lower extremity, currently evaluated as 20 
percent disabling. 

5.	Entitlement to an increased rating for peripheral 
neuropathy, left lower extremity, currently evaluated as 20 
percent disabling. 

6.	Entitlement to an increased rating for peripheral 
neuropathy, right upper extremity, currently evaluated as 10 
percent disabling. 

7.	Entitlement to an increased rating for peripheral 
neuropathy, left upper extremity, currently evaluated as 10 
percent disabling.

8.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 
1968.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In 
an October 2005 rating decision, the RO denied the claims for 
increased ratings for diabetes mellitus, and peripheral 
neuropathy of the bilateral upper and lower extremities, as well 
as entitlement to a TDIU. A September 2008 rating decision 
pertained to the denial of service connection for bilateral 
hearing loss and tinnitus. 

In its May 2010 written brief presentation, the Veteran's 
representative raises an issue as to the timeliness of a 
Notice of Disagreement (NOD) with a previous RO rating 
decision denying the Veteran's increased rating and TDIU 
claims. As indicated, the current rating decision on 
appeal is from October 2005. However, there is an earlier 
rating decision from July 2004 that also denied claims for 
increased ratings for diabetes mellitus and peripheral 
neuropathy, and for a TDIU. The Veteran filed an April 
2005 statement expressing a generalized disagreement with 
the July 2004 rating decision, within the             one-
year timeframe to submit a timely NOD. See 38 C.F.R. § 
20.201 (2009). The RO responded by June 2005 
correspondence allowing the Veteran a         60-day 
period for clarification of the exact issues he sought to 
appeal.           When the Veteran did not respond within 
the allotted 60-day timeframe, but in October 2005, the RO 
deemed his NOD to be untimely. The contention now made by 
the Veteran's designated representative is that the NOD of 
the         July 2004 rating decision was timely, in that 
there was sufficient documentation to show an intent to 
appeal all issues decided pursuant to that decision as of 
April 2005. The issue of whether the Veteran provided a 
timely NOD of the July 2004 rating decision has not been 
adjudicated by the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction 
over the claim, and it is referred to the AOJ for 
appropriate action.  

In the instant appeal, the issues of increased ratings for 
peripheral neuropathy of  the bilateral upper and lower 
extremities, and of a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via           the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify           the Veteran if further action is required on his 
part. 


FINDINGS OF FACT

1.	Bilateral hearing loss and was not incurred or aggravated 
during the Veteran's active military service, and the weight of 
the medical evidence is against a finding that any current 
hearing loss disability is related to service.

2.	 Tinnitus was not incurred or aggravated during the 
Veteran's active military service, and the weight of the medical 
evidence is against a finding that any current tinnitus is 
related to service.

3.	The Veteran's diabetes mellitus requires the use of an oral 
hypoglycemic agent,  and a restricted diet. There is no 
requirement of regulation of activities. 



CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for 
bilateral hearing loss.                   38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R.              
§§ 3.102, 3.159, 3.303, 3.385 (2009).

2.	The criteria are not met for service connection for 
tinnitus. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria are not met for a higher rating than 20 
percent for diabetes mellitus, type II. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);       38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic 
Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through correspondence dated from October 2006 and May 2008, the 
RO notified the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R.  § 
3.159(b). The notices advised him of the joint obligation between 
VA and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002). Furthermore, an addendum to the 
October 2006 notice correspondence provided information 
concerning both the disability rating and effective date elements 
of a pending claim for benefits.

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.             See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The May 2008 
VCAA notice on claims for service connection for bilateral 
hearing loss and tinnitus preceded issuance of the September 2008 
rating decision on appeal. Meanwhile,  the earlier VCAA notice 
correspondence did not meet this requirement.                   
This October 2006 notice correspondence is dated subsequent to 
the October 2005 decision on the claim for an increased rating 
for diabetes mellitus. However,               the Veteran has had 
an opportunity to respond to the VCAA notice in advance of the 
most recent December 2009 Supplemental SOC (SSOC) readjudicating 
his claims. There is no objective indication of any further 
relevant information or evidence that must be associated with the 
record. The Veteran has therefore had   the full opportunity to 
participate in the adjudication of the claims. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
(STRs), and extensive records of VA outpatient treatment. The RO 
has arranged for the Veteran to undergo several      VA 
Compensation and Pension examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 
Vet. App. 370 (2002). See also 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully descriptive 
medical examinations are required with emphasis on the limitation 
of activity imposed by the disabling condition). In support of 
his claims, the Veteran has provided several lay statements. The 
Veteran has not requested the opportunity for a hearing in this 
matter. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under 
these circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations. That is to say,       
"the record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369         
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service Connection 

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009). 
Service connection may also be granted for a disease diagnosed 
after discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned. Under the latter circumstances, a showing of 
continuity of symptomatology at the time of service discharge and 
continuing thereafter              is required to support the 
claim. 38 C.F.R. § 3.303(b). 

Under 38 C.F.R. § 3.385, impaired hearing will be considered to 
be a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are             
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

Service treatment history is absent reference to complaints of 
hearing loss, or other symptomatology related to noise exposure. 
On an October 1968 separation examination, hearing acuity was 
measured at 15/15 in both ears on a whispered voice test, and 
15/15 in both ears on a spoken voice test. 

The Veteran underwent an August 2008 VA Compensation and Pension 
examination by an audiologist. He reported having had in-service 
noise exposure while having slept approximately two feet below a 
five-inch gun on a destroyer vessel. As to any post-service noise 
exposure, the Veteran stated that for recreation he would hunt 
with a 12-gauge shotgun. He further stated that the onset of his 
impaired hearing was around the year 2000. He also reported a 
ringing tinnitus bilaterally, with an onset somewhere between 
2000 and 2005. This occurred approximately one time a month and 
would be continuous for two or three weeks, although there were 
times that tinnitus would not appear for six months or a year. On 
the audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
80
70
LEFT
10
25
25
50
55

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear. The 
diagnoses was of moderate severe sensorineural hearing loss, 
right ear; and mild sensorineural hearing loss, left ear.
The VA examiner further commented that as to tinnitus, this 
condition was less likely than not a result of any activity 
during military service. The examiner observed that the onset was 
between 2000 and 2005, and the Veteran was separated from service 
in 1968. He was also exposed to hazardous noise from the firing 
of a 12-gauge shotgun. Regarding hearing loss, it was deemed less 
likely than not that the Veteran incurred a hearing loss from 
exposure to noise in military service.         The examiner 
indicated that upon the Veteran's separation the hearing tests, 
although gross, revealed normal hearing in both ears. The Veteran 
also stated that the onset was between 2000 and 2005, and he 
underwent military separation in 1968. He had been exposed to 
hazardous noise otherwise from firing the 12-gauge shotgun. 

The Board finds that in light of the above, the criteria for 
service connection for bilateral hearing loss and tinnitus are 
not met. The preponderance of the evidence demonstrates that 
these disorders did not develop as an incident of the Veteran's 
service. The Board does not question the initial diagnosis of 
tinnitus, nor of bilateral hearing loss, given that the latter is 
substantiated by audiometric thresholds on examination in August 
2008 that meet the definition of a hearing loss disability under 
38 C.F.R. § 3.385. However, it is the next requisite element of a 
claim for service connection, that of a causal nexus between a 
current disability and military service, which is not shown for 
either claimed disorder. The presence of a causal nexus to 
service is an essential element to establish service connection 
for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."). 

As a preliminary matter, there is no record of excessive noise 
exposure in service, or contemporaneous complaints regarding the 
same. By all accounts, hearing acuity was normal on separation. 
The Board nonetheless recognizes that the absence of documented 
hearing loss, or hearing-related complaints is not definitive as 
to what occurred in service, as the Veteran's competent 
assertions of noise exposure must also be considered. See Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993) ("when audiometric test 
results at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service").          
See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006). Hence,         the Veteran's claims have been further 
reviewed with this in mind. The additional evidence of record 
however, remains unfavorable to these claims. Notably there is a 
pronounced lack of continuity of symptomatology from service 
discharge in 1968, until first appearance of hearing loss and 
tinnitus around 2000 (or even several years thereafter). See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily against 
the claim). Nor has     the Veteran offered lay testimony 
regarding any continuous symptomatology since service, inasmuch 
as by his estimation the onset of both claimed disabilities was 
more than 30 years post-service.  

There is also a competent and informed VA medical opinion which 
considered several of these same underlying factors, and 
effectively ruled out a causal relationship between either 
bilateral hearing loss or tinnitus, and the Veteran's active 
military service. The VA examiner took into account the relative 
lack of continuity of symptomatology, as well as post-service 
history of some recreational noise exposure, in formulating his 
opinion. The opinion is solidly grounded in medical history, and 
is therefore deemed probative. See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative value of 
a medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion); 
Boggs v. West, 11 Vet. App. 334, 340 (1998). The Board observes 
that the Veteran's representative has raised some concerns as to 
the adequacy of this medical opinion, alleging the examiner did 
not consider               the Veteran's reported acoustic trauma 
in service, and further, improperly relied upon a deficient 
"whispered voice" hearing test in service rather than an 
audiogram. However, review of the examination report clearly 
shows that the August 2008 audiological examiner was aware of and 
considered the Veteran's reported noise exposure, and simply felt 
there were other medical bases that outweighed the impact of such 
exposure. Moreover, as to the limited hearing test on separation,   
the VA examiner himself noted that this was a "gross" testing 
procedure, and so ostensibly took that into account when 
providing the best available opinion. Thus, the Board concludes 
that the August 2008 VA examiner's opinion was adequately formed 
and supported by the evidence at hand.

In summary, the competent and probative evidence is against 
finding that               the Veteran's bilateral hearing loss 
and tinnitus are etiologically related to service. The Veteran's 
own assertions have been afforded appropriate weight however, as 
he is a layperson, he cannot opine on the causation of a 
disability as a matter not within the purview of lay observation, 
given particularly the interval here between any precipitating 
noise exposure and resultant diagnosis. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For these reasons, the Board is denying the claims for service 
connection for bilateral hearing loss and tinnitus. The 
preponderance of the evidence is against the claims, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert 
v. Derwinski,           1 Vet. App. 49, 55 (1990).     



Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability specified 
are considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Under Diagnostic Code 7913, a 10 percent rating for diabetes 
mellitus is warranted when the condition is manageable by 
restricted diet only. A 20 percent rating is warranted for 
diabetes mellitus when requiring insulin and restricted diet; or 
oral hypoglycemic agent and restricted diet. A 40 percent rating 
is warranted when it requires insulin, restricted diet, and 
regulation of activities. A 60 percent rating requires insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated. A maximum 100 percent rating requires 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated. 38 C.F.R. § 
4.119, Diagnostic Code 7913. A note to that criteria provides 
that compensable complications of diabetes mellitus are to be 
evaluated separately, unless they are part of the criteria used 
to support a 100 percent evaluation. Noncompensable complications 
are to be considered part of the diabetic process under 
Diagnostic Code 7913.  
 
Also, for purpose of applying Diagnostic Code 7913, medical 
evidence is required to show that occupational and recreational 
activities have been restricted.                  See Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).

An October 2009 VA examination was completed pertaining to 
diabetes mellitus. As to medical history, it was observed that 
there had not been in the past year episodes of hypoglycemia or 
ketoacidosis requiring hospitalizations. The Veteran's treatment 
for his diabetes at that time consisted of a restricted 
carbohydrate diet, and although he admitting to not following 
this closely, oral medication. The Veteran's weight had remained 
stable within about the same 10-pound range over the previous 
year. His activities were not restricted as a result of his 
diabetes. Treatment consisted of an oral hypoglycemic, without 
requirement of insulin therapy. There was no diabetes-related 
bowl functional impairment. A physical examination was completed, 
which including showing neurological findings of strength 5/5 in 
all muscle groups of the upper and lower extremities. The 
diagnosis was diabetes mellitus, type II. The examiner summarized 
that the Veteran was on oral medication for his diabetes, 
attempted to follow a restricted carbohydrate diet, and had no 
regulated activities secondary to his diabetes. 

Based upon the foregoing, the assignment of a 20 percent 
disability evaluation for diabetes mellitus remains warranted. 
The applicable rating criteria found at Diagnostic Code 7913 
expressly provides that a 20 percent rating corresponds to when 
an oral hypoglycemic agent and restricted diet are necessary. The 
next higher evaluation of 40 percent necessitates restriction of 
activities (i.e., avoidance of strenuous occupational and 
recreational activities) due to diabetes mellitus.           The 
October 2009 VA examiner specifically commented that this was not 
the case, as the Veteran was not required to restrict his 
activities arising out of diabetes. There is no evidence of 
record to the contrary on this point. While it is acknowledged 
that the Veteran has diabetic peripheral neuropathy which 
inherently involves some level of limitation upon functioning, 
this is a separately recognized and compensated disability. The 
assigned disability rating for peripheral neuropathy already 
takes into account any such impairment. See 38 C.F.R. § 4.14 
(providing that under VA's "anti-pyramiding rule," the 
evaluation of the same manifestation under different diagnoses is 
to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 
Meanwhile, there is no indication that due to the underlying 
diabetes itself the Veteran has the requisite restriction on 
physical activity. Moreover, a restriction on activities is a 
component of the criteria for any higher evaluation under 
Diagnostic Code 7913, including at the 60 percent, and highest 
100 percent levels, so there is no basis for assignment of any 
increased level of compensation for diabetes mellitus in this 
instance. Thus, a 20 percent rating for diabetes mellitus remains 
the correct evaluation under the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused  him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The October 2009 VA 
examination reflects that the Veteran does not work due to 
medical retirement, though this was the result of a nonservice-
connected heart condition several years ago. Moreover,    a more 
detailed inquiry into the impact of service-connected disability 
upon employability will be forthcoming in analysis of the 
Veteran's TDIU claim. It only warrants mention that diabetes 
mellitus alone, and apart from associated peripheral neuropathy, 
does not appear to restrict all forms of gainful employment, 
particularly as there is no requisite regulation of activities 
from diabetes. Apart from consideration of employability, the 
Veteran's diabetes mellitus also has not necessitated frequent 
periods of hospitalization, or otherwise rendered impracticable 
the application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,          
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for diabetes mellitus. This determination takes into full 
account the potential availability of any "staged rating" based 
upon incremental increases in severity of service-connected 
disability during the pendency of the claim under review. The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A higher rating than 20 percent for diabetes mellitus, type II, 
is denied.
















REMAND

Initially, the Board finds that the current record does not 
adequately delineate for rating purposes the status and severity 
of the Veteran's service-connected peripheral neuropathy of the 
bilateral upper and lower extremities.

Neurological disorders are ordinarily to be rated in proportion 
to the impairment of motor, sensory or mental function. In rating 
peripheral nerve injuries and their residuals, attention should 
be given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.   38 C.F.R. § 4.120. 

Presently, a 10 percent rating is assigned for each upper 
extremity for neuritis, rated analogous to mild incomplete 
paralysis of the ulnar nerve. See 38 C.F.R. § 4.124a, Diagnostic 
Code 8616. Also, 20 percent ratings are assigned for peripheral 
neuropathy of the right and left lower extremities, under 38 
C.F.R. § 4.124a, Diagnostic Code 8260 pertaining to neuritis with 
impairment involving the sciatic nerve. 

Records of VA outpatient treatment show that in February 2005 the 
Veteran underwent an EMG nerve study. The impression was of 
moderate to severe, mixed but predominant axonal type, and 
sensory motor peripheral polyneuropathy involving lower extremity 
much more than upper extremity. Further noted was superimposed 
bilateral sensory motor median neuropathy at or distal to the 
wrist (i.e., carpal tunnel syndrome), severe right side with 
minimal active denervation sign, left side moderate with no 
active denervation sign, with evidence of partial conduction 
block across the wrist on the left. 

A subsequent EMG study completed July 2006 indicated moderate to 
severe sensory motor mixed (demyelinating and axonal 
degeneration) but predominantly axonal type peripheral 
polyneuropathy involving lower more than the upper extremities, 
somewhat improved compared to the previous test done in February 
2005. Further noted was moderate bilateral sensory motor median 
neuropathy at or distal to the wrist, right worse than left with 
no active denervation, findings slightly improved compared to the 
last test. 

The Veteran underwent an October 2009 VA Compensation and Pension 
examination. The Board's review of the resultant examination 
report shows a relative scarcity of objective information upon 
which to rely for rating purposes. While the VA examiner 
commented upon the extent of any sensory manifestations of 
peripheral neuropathy of the upper and lower extremities, there 
was no similar discussion of motor impairment. Moreover, the 
examiner readily acknowledged that                       "no 
diagnostic tests were conducted," including a more recent EMG 
study.          Finally, the examiner diagnosed diabetic 
neuropathy in all four extremities,              but offered no 
statement or suggestion as to the level of severity of peripheral 
neuropathy in each location -- i.e., whether mild, moderate, or 
greater severity,     in accordance with the directly applicable 
rating criteria. 

Thus, the Board has determined that another VA medical 
examination, by a neurologist, should be completed to 
comprehensively evaluate the peripheral neuropathy disorders 
under consideration. 

There is further development also indicated for the claim for a 
TDIU. 

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16. If the 
claimant does not meet the minimum percentage rating requirements 
of § 4.16(a) for consideration of a TDIU, he or she may still be 
entitled to the benefit sought where the circumstances of the 
case present such an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2009). 

The Veteran is in receipt of service-connected disability 
compensation at the overall level of 60 percent, based upon the 
combined rating for diabetes mellitus and associated peripheral 
neuropathy, as disabilities with a common etiology. Therefore, 
the preliminary schedular criteria for a TDIU are met. The 
existing record however does not further address whether the 
Veteran is capable of securing and maintaining gainful employment 
when considering the impact of service-connected disability. 
Hence, a medical opinion from the VA neurologist examining the 
Veteran should be obtained regarding the question of 
employability. In providing the requested opinion, the examiner 
should review the entire medical history and moreover, should 
distinguish between impairment due to service-connected 
disability and that from any nonservice-connected physical 
condition. See 38 U.S.C.A. § 5103A(d);  38 C.F.R. § 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA neurological examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and studies 
should be performed, to include an updated 
EMG study, and all findings should be set 
forth in detail.                        The 
following inquiries must be addressed:

*	The VA examiner should indicate all 
present symptoms and manifestations 
attributable to   the Veteran's 
service-connected peripheral 
neuropathy of the right and left 
upper extremities, rated on the basis 
of neuritis involving the ulnar nerve 
under 38 C.F.R.         § 4.124a, 
Diagnostic Code 8616. A similar 
detailed account of symptomatology is 
necessary as to peripheral neuropathy 
of the right and left lower 
extremities, rated based on neuritis 
of the sciatic nerve at Diagnostic 
Code 8620. The examiner should 
indicate in detail all impairment 
affecting sensory, as well as motor 
function. 

*	In evaluating peripheral neuropathy 
for each affected extremity, the 
examiner should offer a 
characterization of the severity of 
peripheral neuropathy, i.e., as mild, 
moderate, moderately severe, etc.  

*	The examiner is then requested to 
provide an opinion as to whether the 
Veteran is incapable of securing and 
maintaining substantially gainful 
employment due to the severity of one 
or more of his service-connected 
disabilities.                In 
providing the requested 
determination,         the examiner 
must consider the degree of 
interference with ordinary 
activities, including capacity for 
employment, caused solely by the 
Veteran's service-connected 
disabilities,          as 
distinguished from any nonservice-
connected physical or mental 
condition. 

2.	The RO/AMC should then review the claims 
file. If any of the directives specified in 
this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claims for increased ratings for 
peripheral neuropathy of the upper and lower 
extremities, and of entitlement to a TDIU, 
based upon all additional evidence received. 
If any benefit sought on appeal is not 
granted, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before  the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


